Citation Nr: 0403935
Decision Date: 02/11/04	Archive Date: 05/14/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  02-13 961	)	DATE MAR 24 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Medical Center in Wichita, Kansas


ORDER

     The following corrections are made in a decision issued by the Board in this case on February 11, 2004:

      On page 3, instruction number 1, lines 7-10 claim for an increased rating for his lumbar spine disability and for entitlement to service connection for a thoracic spine disability to include scoliosis is corrected to read claims for service connection for coronary artery disease, bilateral foot and lower leg problems, and psychiatric disorders to include PTSD, recurrent depression, and intermittent explosive disorder.


		
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans Appeals

Citation Nr: 0403935	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  02-13 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD).  

2.  Entitlement to service connection for bilateral foot and 
lower leg problems.  

3.  Entitlement to service connection for psychiatric 
disorders to include post-traumatic stress disorder (PTSD), 
recurrent depression, and intermittent explosive disorder.  


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from August 1968 to January 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In May 
2003 the veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  


REMAND

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as 
recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  In 
this case, the RO failed to issue a development letter 
consistent with the notice requirements of the VCAA for the 
issues on appeal.  

At a May 2003 hearing, the veteran testified that he had 
scheduled upcoming  appointments with VA in late May and July 
2003 regarding the claims on appeal.  He also testified that 
his company underwent a mortar attack on the fuel depot which 
he was guarding at some point between April and August 1969, 
an earlier date than he had previously contended.  While an 
attempt has been made to corroborate the veteran's inservice 
stressor history, it is believed that another attempt should 
be made in view of the veteran's testimony.  

A review of the evidence reflects that the veteran has been 
diagnosed as having peripheral vascular disease and as noted 
above, he was recently service-connected for diabetes 
mellitus.  The veteran contends that his peripheral vascular 
disease is secondary to his diabetes.  This question has not 
been adequately addressed by a VA examiner.  

VA's duty to assist includes obtaining recent medical records 
and thorough and contemporaneous examinations in order to 
determine the nature and extent of the veteran's 
disabilities.  38 C.F.R. § 3.159(c)(4) (2003).  

Accordingly, this case is remanded for the following:  

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent as to 
all the issues on appeal.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claim for an increased 
rating for his lumbar spine disability 
and for entitlement to service connection 
for a thoracic spine disability to 
include scoliosis and inform him whether 
he or VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The VBA AMC should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
any of the disabilities on appeal not 
currently included in the clams file to 
include VA treatment after May 2003.  
With any necessary authorization from the 
veteran, the VBA AMC should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran that 
are not currently of record.

3.  After the completion of #1 and #2 
above, the veteran should be scheduled 
for VA orthopedic examination.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction of the 
examination.  The examiner is requested 
to comment on the nature and etiology of 
any current disorders of the feet and 
lower legs.  All indicated studies should 
be performed, and all manifestations of 
current disability should be described in 
detail.  The examiner is requested to 
review the claims file and provide an 
opinion as to whether any current 
disorders of the feet and lower legs, to 
include peripheral vascular disease, is 
at least as likely as not (50 percent 
probability) attributable to the 
veteran's service or as secondary to his 
service-connected diabetes mellitus.  The 
examiner should provide reasons and bases 
based on medical judgment and facts for 
this opinion.

4.  After the completion of #1 and #2 
above, the VBA AMC should prepare a 
summary of the claimed stressors based on 
review of all pertinent documents, to 
include the veteran's testimony at the 
May 2003 travel board hearing, requesting 
additional details from the veteran as 
needed.  It is noted that the alleged 
stressful incident occurred between April 
and August 1969 while the veteran was 
assigned to the Headquarters Battalion or 
the 4th Motor Transport Battalion, 
Service Company, 3rd Marine Division 
(Rein) FMF.  This summary, and all 
associated documents, should be sent to 
the Department of the Navy, Headquarters 
United States Marine Corps, Marine Corps 
Historical Center 1265 Charles Morris 
Street, SE., Washington Navy Yard, DC 
20374-5040.  They should be requested to 
provide any information which might 
corroborate the veteran's alleged 
stressors.  

5.  Following the above, the VBA AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the veteran was exposed to a 
stressor or stressors in service, and if 
so, what was the nature of the specific 
stressor or stressors.  If the VBA AMC 
determines that the record establishes 
the existence of a stressor or stressors, 
the VBA AMC must specify what stressor or 
stressors in service it has determined 
are established by the record.

6.  Thereafter, the VBA AMC should 
arrange for the veteran to be accorded an 
examination by a psychiatrist who has not 
previously examined him to determine the 
diagnoses of all psychiatric disorders, 
to include PTSD, depression , and 
explosive disorder, that are present.  
The VBA AMC must specify for the examiner 
any stressor or stressors that it has 
determined are established by the record.  
The examination report should reflect 
review of pertinent records in the claims 
folder.  If PTSD is deemed appropriate, 
the examiners should specify the stressor 
found to be productive of PTSD and the 
remaining symptoms which meet the 
criteria to support the diagnosis of 
PTSD.  The examiner should also discuss 
the link between the current 
symptomatology and the inservice 
stressor.  All necessary special studies 
or tests should be accomplished.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
examiner prior to the examination.  The 
examiner should also express an opinion 
as to whether any psychiatric disorder 
found are of service origin.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues as listed on 
appeal.  If the any of benefits remain 
denied, the VBA AMC should issue a 
supplemental statement of the case (SSOC) 
addressing such issue(s).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits, to 
include a summary of the evidence and all 
applicable law and regulations pertaining 
to the issues currently on appeal.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC. The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




